EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Jason P. Camillo (Reg. No. 69,615) on October 27, 2021.

2.	The application has been amended as follows: 

Claim 1. 	(Currently Amended): A plate cover, comprising:
a member having a closed top conjoined with sidewalls and an open bottom, forming a cavity, wherein the member has a first side and a second side, the first side being a portion of the member adjacent the cavity and the second side being a portion of the member subtending the cavity, wherein the member has an inner diameter and an outer diameter;
at least one channel formed in the sidewalls, the at least one channel extending in a direction from the member top to the member bottom, the at least one channel having a mouth that is open and a butt that is closed;
at least one retention mechanism formed in a surface of the second side;
wherein: 
the at least one channel reduces the inner diameter and the outer diameter of the member at the at least one channel;
the at least one channel is configured to receive or be received by at least one channel of another member; 
the butt of the at least one channel has a shape that complements a shape of the at least one retention mechanism facilitating engagement with the at least one retention mechanism;
the at least one retention mechanism is located axially above the butt of the at least one channel, and the butt of the at least one channel is located axially above the member bottom.



a first plate cover, comprising:
a member with a closed first plate cover top conjoined with first plate cover sidewalls and an open first plate cover bottom to form a first plate cover cavity, the first plate cover having a first plate cover first side and a first plate cover second side, the first plate cover first side being a portion of the first plate cover adjacent the first plate cover cavity and the first plate cover second side being a portion of the first plate cover subtending the first plate cover cavity, wherein the first plate cover has an inner diameter ID1 and an outer diameter OD1;
a first plate cover channel formed in the first plate cover sidewalls, the first plate cover channel extending in a direction from the first plate cover top to the first plate cover bottom, the first plate cover channel having a first plate cover mouth that is open and a first plate cover butt that is closed, wherein the first plate cover channel reduces the ID1 and the OD1 to ID1a and OD1a, respectively, at the first plate cover channel; 
a first plate cover retention mechanism formed in a surface of the first plate cover second side;
a second plate cover, comprising:
a member with a closed second plate cover top  conjoined with second plate cover sidewalls and an open second plate cover bottom to form a second plate cover cavity, the second plate cover having a second plate cover first side and a second plate cover second side, the second plate cover first side being a portion of the second plate cover adjacent the second plate cover cavity and the second plate cover second side being a portion of the second plate cover subtending the second plate cover cavity, wherein the second plate cover has an inner diameter ID2 and an outer diameter OD2;
a second plate cover channel formed in the second plate cover sidewalls, the second plate cover channel extending in a direction from the second plate cover top to the second plate cover bottom, the second plate cover channel having a second plate cover mouth that is open and a second plate cover butt that is closed, wherein the second plate cover channel reduces the ID2 and the OD2 to ID2a and OD2a, respectively, at the second plate cover channel;

wherein when the second plate cover is placed on top of the first plate cover:
the first plate cover channel is configured to receive the second plate cover channel when the second plate cover channel and the first plate cover channel are aligned to generate a collapsed configuration between the first plate cover and the second plate cover; and
the second plate cover butt is configured to rest upon the first plate cover top when the second plate cover channel and the first plate cover channel are misaligned to generate a protracted configuration between the first plate cover and the second plate cover; 
the second plate cover butt of the second plate cover channel is configured to engage the first plate cover retention mechanism when the plate cover system is in the protracted configuration;
wherein:
wherein at least one of the first and second plate cover butts has a shape that complements a shape of at least one of the first and second plate cover retention mechanisms;
at least one of the first and second plate cover retention mechanisms is located axially above the first and second plate cover, respectively;
a least one of the first and second plate cover butts is located axially above the first and second plate cover member bottoms, respectively.







Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:   The closest references the Examiner was able to locate were:	a) US 4,687,117 (Terauds). The reference teaches what can be construed as a channel (210), but the butt is not read to be in the sidewall, or axially above the cover plate bottom as it is formed integrally with the cover plate bottom.  Additionally, should this butt even be capable of engaging what could be construed as a retention mechanism (42; no such evidence is provided in the reference), the cover butt and these retention mechanism do not have complementary shapes.  No motivation could be found in order to arrive at the claimed invention as amended above.  
b) US 5,441,166 (Lucas).  The reference teaches what could be read as a channel (54a) and butt (58a) and what could be read as retention mechanism (58), but these are not located axially above the plate cover butt.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAMES N SMALLEY/Examiner, Art Unit 3733